In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00201-CR



           JERRY LYNN YOUNG, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 6th District Court
                Lamar County, Texas
                Trial Court No. 26798




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                MEMORANDUM OPINION
       Jerry Lynn Young entered an open plea of guilty to theft of property valued at under

$2,500.00, with two prior theft convictions of any grade, a state jail felony. See TEX. PENAL CODE

ANN. § 31.03(e) (4) (D) (West Supp. 2016). Following a jury trial on punishment, Young was

sentenced to twenty four months’ confinement in state jail and was ordered to pay a $5,000.00

fine. Young appeals.

       Young’s appellate counsel filed a brief that outlined the procedural history of the case,

provided a detailed summary of the evidence elicited during the course of the trial court

proceedings, and stated that counsel found no meritorious issues to raise on appeal. Meeting the

requirements of Anders v. California, counsel has provided a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced on appeal. Anders v. California,

386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig.

proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High v. State,

573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion with

this Court seeking to withdraw as counsel in this appeal. Counsel provided Young with copies of

the brief, the appellate record, and the motion to withdraw. Counsel also informed Young of his

right to review the record and file a pro se response.

       In response to counsel’s Anders brief, Young has filed a pleading in which he questions

whether counsel rendered effective assistance due to (1) “[deficient] striking of cause based on

bias of jurors,” and (2) “[deficient] and ineffective character representation.” After reviewing the

record, we find that these points are without merit.


                                                  2
         We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire appellate record, and we agree with counsel that no arguable issue supports an appeal.

See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

         In the Anders context, once we determine that the appeal is without merit and is frivolous,

we must either dismiss the appeal or affirm the trial court’s judgment. See Anders, 386 U.S. 738.

         We affirm the judgment of the trial court.1




                                                       Ralph K. Burgess
                                                       Justice

Date Submitted:            April 3, 2017
Date Decided:              April 20, 2017

Do Not Publish




1
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
he must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must
be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.

                                                           3